UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-19989 Stratus Properties Inc. (Exact name of registrant as specified in its charter) Delaware 72-1211572 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 98 San Jacinto Blvd., Suite 220 Austin, Texas 78701 (Address of principal executive offices) (Zip Code) (512) 478-5788 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ÿo Yes R No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer R Non-accelerated filer oÿ Smaller reporting company oÿ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ÿo Yes R No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ÿo Yes o No On March 31, 2009, there were issued and outstanding 7,435,133 shares of the registrant’s common stock, par value $0.01 per share. STRATUS PROPERTIES INC. TABLE OF CONTENTS Page Part I.Financial Information 2 Item 1.Financial Statements: Consolidated Balance Sheets (Unaudited) 2 Consolidated Statements of Operations (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 27 Item 4.Controls and Procedures 27 Part II.Other Information 27 Item 1A.Risk Factors 27 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6.Exhibits 28 Signature 29 Exhibit Index E-1 Table of Contents STRATUS PROPERTIES INC. PART I.FINANCIAL INFORMATION Item 1.Financial Statements. STRATUS PROPERTIES INC. CONSOLIDATED BALANCE SHEETS (Unaudited) (In Thousands) September 30, December 31, 2008 2007 ASSETS Cash and cash equivalents $ 36,829 $ 40,873 Restricted cash 6 112 Accounts receivable 1,232 2,315 Notes receivable 293 311 Deposits and prepaid expenses 1,749 101 Real estate, commercial leasing assets and facilities, net: Property held for sale – developed or under development 110,139 121,966 Property held for sale – undeveloped 28,388 16,521 Property held for use, net 52,430 38,569 Investment in unconsolidated affiliate 2,086 4,720 Deferred tax asset 4,975 5,732 Other assets 8,120 2,900 Total assets $ 246,247 $ 234,120 LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable and accrued liabilities $ 4,571 $ 6,324 Accrued interest and property taxes 2,477 1,811 Deposits 1,499 2,996 Debt 63,380 61,500 Other liabilities 3,149 4,562 Total liabilities 75,076 77,193 Minority interest in consolidated subsidiary 16,490 - Stockholders’ equity: Preferred stock - - Common stock 82 81 Capital in excess of par value of common stock 196,268 195,898 Accumulated deficit (26,277 ) (24,773 ) Common stock held in treasury (15,392 ) (14,279 ) Total stockholders’ equity 154,681 156,927 Total liabilities and stockholders’ equity $ 246,247 $ 234,120 The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents STRATUS PROPERTIES INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In Thousands, Except Per Share Amounts) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Revenues: Real estate $ 5,691 $ 7,002 $ 11,994 $ 16,745 Rental income 1,158 766 3,278 2,146 Commissions, management fees and other 60 268 792 1,249 Total revenues 6,909 8,036 16,064 20,140 Cost of sales: Real estate, net 4,805 5,796 10,625 10,823 Rental 944 860 2,683 2,391 Depreciation 435 411 1,211 895 Total cost of sales 6,184 7,067 14,519 14,109 General and administrative expenses 1,723 1,526 5,277 5,340 Total costs and expenses 7,907 8,593 19,796 19,449 Operating (loss) income (998 ) (557 ) (3,732 ) 691 Interest income 330 36 1,432 572 Loss on interest rate cap agreement (121 ) - (121 ) - (Loss) income from continuing operations before income taxes, minority interest and equity in unconsolidated affiliate’sincome (789 ) (521 ) (2,421 ) 1,263 Benefit from (provision for) income taxes 216 120 469 (501 ) Minority interest in net loss of consolidated subsidiary 124 - 188 - Equity in unconsolidated affiliate’sincome 99 - 365 - (Loss) income from continuing operations (350 ) (401 ) (1,399 ) 762 Income (loss) from discontinued operations - 179 (105 ) 400 Net (loss) income $ (350 ) $ (222 ) $ (1,504 ) $ 1,162 Basic and diluted net (loss) income per share of common stock: Continuing operations $ (0.05 ) $ (0.05 ) $ (0.19 ) $ 0.10 Discontinued operations - 0.02 (0.01 ) 0.05 Basic and diluted net (loss) income per share of common stock $ (0.05 ) $ (0.03 ) $ (0.20 ) $ 0.15 Weighted average shares of common stock outstanding: Basic 7,641 7,560 7,613 7,559 Diluted 7,641 7,560 7,613 7,640 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents STRATUS PROPERTIES INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In Thousands) Nine Months Ended September 30, 2008 2007 Cash flow from operating activities: Net (loss) income $ (1,504 ) $ 1,162 Adjustments to reconcile net (loss) income to net cash used in operating activities: Loss (income) from discontinued operations 105 (400 ) Depreciation 1,211 895 Loss on interest rate cap agreement 121 - Minority interest in net loss of consolidated subsidiary (188 ) - Cost of real estate sold 8,160 10,144 Deferred income taxes (457 ) (33 ) Stock-based compensation 761 1,020 Equity in unconsolidated affiliate’s income (365 ) - Distribution of unconsolidated affiliate’s income 1,266 - Deposits (1,471 ) (1,045 ) Increase in restricted cash - (1,495 ) Purchases and development of real estate properties (22,530 ) (23,449 ) Municipal utility district reimbursements 6,229 2,557 (Increase) decrease in accounts receivable, prepaid expenses and other 495 (658 ) (Increase) decrease in accounts payable, accrued liabilities and other (2,555 ) 2,336 Net cash used in continuing operations (10,722 ) (8,966 ) Net cash provided by discontinued operations - 2,234 Net cash used in operating activities (10,722 ) (6,732 ) Cash flow from investing activities: Development of commercial leasing properties and other expenditures (10,337 ) (6,188 ) Return of investment in unconsolidated affiliate 2,374 - Investment in interest rate cap agreement (673 ) - Other 25 (125 ) Net cash used in continuing operations (8,611 ) (6,313 ) Net cash used in discontinued operations - (113 ) Net cash used in investing activities (8,611 ) (6,426 ) Cash flow from financing activities: Borrowings from revolving credit facility - 17,450 Payments on revolving credit facility - (18,450 ) Borrowings from construction loan 2,054 - Repayments on Lantana promissory note (175 ) - Borrowings from unsecured term loans - 15,000 Minority interest contributions 16,678 - Net proceeds from exercised stock options 94 13 Excess tax benefit from exercised stock options - 642 Purchases of Stratus common shares (517 ) (1,118 ) Bank financing costs (2,845 ) - Net cash provided by continuing operations 15,289 13,537 Net cash used in discontinued operations - (232 ) Net cash provided by financing activities 15,289 13,305 Net (decrease) increase in cash and cash equivalents (4,044 ) 147 Cash and cash equivalents at beginning of year 40,873 1,839 Cash and cash equivalents at end of period 36,829 1,986 Less cash at discontinued operations - (511 ) Cash and cash equivalents at end of period $ 36,829 $ 1,475 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents STRATUS PROPERTIES INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. GENERAL The accompanying unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the year ended December 31, 2007, included in Stratus Properties Inc.’s (Stratus) Annual Report on Form 10-K (Stratus 2007 Form 10-K) filed with the Securities and Exchange Commission (SEC). In the opinion of management, the accompanying consolidated financial statements reflect all adjustments (consisting only of normal recurring items, except as described in Note 2) considered necessary for a fair statement of the financial position of Stratus at September 30, 2008, and the results of operations for the three-month and nine-month periods ended September 30, 2008 and 2007, and cash flows for the nine-month periods ended September 30, 2008 and 2007. Operating results for the three-month and nine-month periods ended September 30, 2008, are not necessarily indicative of the results that may be expected for the year ended December 31, 2. REVISIONS OF PREVIOUSLY ISSUED CONSOLIDATED FINANCIAL STATEMENTS In connection with reporting its interim financial results for the quarterly period ended September 30, 2008, Stratus reviewed its accounting for capitalized interest and determined that the manner in which it had previously accounted for certain interest costs was not in accordance with Statement of Financial
